PER CURIAM:
Samuel Carlos Milton Wilder, Sr., appeals the district court’s order dismissing his civil action without prejudice for failure to comply with the district court’s local rule that requires pro se litigants to keep a current address on file. On appeal, Wilder has failed to raise any arguments relevant to the district court’s reasoning for dismissing the action. Thus, those claims have been abandoned. Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999); see 4th Cir. R. 34(b). Accordingly, we affirm the decision of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.